UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1627


PFB, LLC,

                  Plaintiff - Appellant,

             v.

NEAL TRABICH; RONALD CORUZZI; GOLF PARTNERS, LLC,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:07-cv-00961-WDQ)


Submitted:    December 1, 2008             Decided:   December 29, 2008


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Steven B. Gould, BROWN & GOULD, LLP, Bethesda, Maryland, for
Appellant. Neal Trabich, Appellee Pro Se. Richard L. Costella,
John Robert Fischel, MILES & STOCKBRIDGE, PC, Baltimore,
Maryland, for Appellees Ronald Coruzzi and Golf Partners, LLC.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               PFB,    LLC    (“PFB”)       appeals          from      the    district       court’s

order granting summary judgment in favor of Neal Trabich, Ronald

Coruzzi,     and      Golf    Partners,       LLC      (collectively,              “Defendants”).

The district court held that Defendants’ allegedly fraudulent

representations         did       not    constitute          a    warranty        under     Maryland

law, that PFB’s lost income projections on its claims for fraud

and breach of contract were speculative, and that PFB failed to

prove it had incurred any recoverable out-of-pocket expenses.

We have thoroughly reviewed the record and find the district

court    did    not     err    in       concluding      that        PFB      could    not   recover

benefit-of-the-bargain or lost profit damages on its fraud and

breach    of    contract          claims,    as       PFB    failed        to     establish       such

damages with reasonable certainty.                               Furthermore, we find the

district court did not err in holding that PFB failed to provide

sufficient       evidence           to     permit           recovery         of      out-of-pocket

expenses.       Accordingly, we affirm these rulings for the reasons

stated by the district court.                         See PFB, LLC v. Trabich, No.

1:07-cv-00961-WDQ            (D.    Md.    Apr.       24,    2008).           However,      for    the

reasons stated below, we vacate the district court’s dismissal

of   PFB’s      breach       of     contract      claim          and      remand     for    further

proceedings.

               The district court dismissed PFB’s fraud and breach of

contract       claims    on       the    ground       that       PFB    failed       to    prove    it

                                                  2
suffered any actual damages.                  However, while other jurisdictions

require proof of actual damages to sustain a breach of contract

action, Maryland courts have held that “[i]t is well settled

that every injury to the rights of another imports damage, and

if no other damage is established, the party injured is at least

entitled     to       a    verdict    for     nominal          damages.”         Cottman   v.

Maryland, Dep’t of Natural Res., 443 A.2d 638, 640 (Md. Ct.

Spec.     App.    1982)        (internal       quotation         marks     and     citations

omitted); see also Planmatics, Inc. v. Showers, 2002 WL 312516,

at   *1   (4th    Cir.       Feb.    28,     2002)    (No.      01-1520)    (unpublished)

(citing Stueber v. Arrowhead Farm Estates Ltd. P’ship, 519 A.2d

816, 818 (Md. Ct. Spec. App. 1987)).                           Accordingly, even though

PFB failed to provide evidence sufficient to support its claims

for lost profits or out-of-pocket expenses, its cause of action

for breach of contract cannot fail as a matter of law because

PFB is entitled to, at the very least, nominal damages, if the

fact-finder       determines         there    was     a    breach.        See    Planmatics,

Inc. v. Showers, 137 F. Supp. 2d 616, 624 (D. Md. 2001).

             In this case, the district court made no finding as to

whether    Defendants         committed       fraud       or    breached    the    operating

agreement, as PFB’s action was dismissed due to its failure to

provide    sufficient         and     reliable       evidence        of   actual    damages.

Therefore,       we       remand    this     matter       to   the   district      court   to

determine whether Defendants were in breach of their contractual

                                               3
obligations and, as a result, are liable for nominal damages.

Furthermore,   we   leave    for    the   district   court   on    remand    to

address whether PFB is entitled to attorneys’ fees pursuant to

the terms of the parties’ operating agreement, 1 as well as the

issue of whether punitive damages are available and warranted in

this case. 2

           Accordingly, we affirm the district court’s ruling as

to PFB’s failure to establish compensatory damages in regard to

its claims of fraud and breach of contract, vacate the district

court’s   dismissal   of    PFB’s   contract   action,   and      remand    for

further proceedings consistent with this opinion.                 We dispense

with oral argument because the facts and legal contentions are




     1
       Under the terms of the operating agreement, any party who
“breaches or threatens to breach this Agreement shall pay the
costs,   expenses  and   fees  (including,  without  limitation,
attorneys fees) of the other Persons bound by this agreement
that are incurred as a result of or in connection with, such
breach or threatened breach.”
     2
       See Shell Oil Co. v. Parker, 291 A.2d 64, 71 (Md. 1972)
(to award punitive damages, “there must first be an award of at
least nominal compensatory damages”); Miller Building Supply,
Inc. v. Rosen, 485 A.2d 1023, 1027-28 (Md. Ct. Spec. App. 1985)
(while not available for “mere breach of contract,” punitive
damages may be awarded “when the tort of fraud and a contract
action are merged into a single lawsuit”).



                                      4
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                     AFFIRMED IN PART,
                                                      VACATED IN PART,
                                                          AND REMANDED




                                    5